The United States Court of Appeals for the Third Circuit having certified to the Supreme Court a question of law pursuant to Rule 2:12A-3; and the Court having determined to reformulate the question in accordance with Rule 2:12A-2 to the following questions:
1) Is the term "person[ ] who has access to tickets to an event prior to the tickets' release for sale to the general public," as that term is used in N.J.S.A. 56:8-35.1, limited to ticket brokers and resellers?
2) Are tickets to an event that are sold to winners of a lottery "release[d] for sale to the general public" within the meaning of N.J.S.A. 56:8-35.1, and, if so, are tickets distributed to selected entities "[withheld] . from sale to the general public" within the meaning of N.J.S.A. 56:8-35.1?
And the Court having determined to accept the reformulated questions;
It is ORDERED that appellant shall file an original and eight copies and serve a brief addressing the certified questions within thirty days after the filing date of this Order, respondents shall file and serve a like number of copies of its brief within twenty-one days after the filing of appellant's brief, and appellant shall file and serve a reply brief, if any, within seven days after the filing of respondents' brief. The Clerk of Court shall thereafter set the matter for oral argument in due course.